The Chrysler Building 405 Lexington Avenue, 26th Floor New York, New York 10174 (212) 907-6457 July 31, 2015 VIA EDGAR United States Securities and Exchange Commission treet, NE Mail Stop 4720 Washington, D.C.20549 Attention:Frank Pigottf Re:Andalay Solar, Inc. Registration Statement on Form S-1 Filed July 21, 2015 File No. 333-205779 Dear Mr. Pigottf: Thank you for your verbal comments regarding the registration statement on Form S-1 (File No., 333-205779) filed by Andalay Solar, Inc. (“Andalay”) on July 21, 2015.In order to assist you with your review of the registration statement filed herewith, we are submitting a letter responding to the comments.For your convenience, we have set forth below the staff’s numbered comments in their entirety followed by our responses thereto. General 1. Please move the financial statements to the appropriate section in the Form S-1. Response: We have moved the financial statements in the Form S-1 to the appropriate section. 2. Please revise your disclosure on page 3 to clarify the language regarding the 887,000 shares. Response:We have revised our disclosure to eliminate the language in order to remove any confusion. If you have any questions or need additional information, please contact the undersigned at (516) 496-2223 or (212) 907-6457. Sincerely /s/ Leslie Marlow Leslie Marlow Partner cc:Andalay Solar, Inc.
